Case 19-47030              Doc 16   Filed 12/11/19 Entered 12/11/19 17:01:49       Main Document
                                                 Pg 1 of 3


                               UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF MISSOURI

 In re:                                           )    Case No. 19-47030-705
                                                  )
 HH ST. LOUIS RAILWAY LP,                         )    Chapter 7
                                                  )
                                     Debtor.      )    Llynn K. White
                                                  )    Polsinelli PC
                                                  )    100 South Fourth Street, Suite 1000
                                                  )    St. Louis, Missouri 63102
                                                  )    lwhite@polsinelli.com

ENTRY OF APPEARANCE ON BEHALF OF GAMMA REAL ESTATE CAPITAL LLC
  AND REQUEST FOR COPIES OF ALL PLEADINGS, NOTICES AND ORDERS

          COME NOW Llynn K. White and the law firm of Polsinelli PC, pursuant to Bankruptcy

Rule 9010(b), and hereby enter their appearance as counsel for Gamma Real Estate Capital LLC

in the above-captioned case. Listed below is the additional information required by Bankruptcy

Rule 9010(b):

                   Llynn K. White
                   Polsinelli PC
                   100 South Fourth Street, Suite 1000
                   St. Louis, Missouri 63102
                   Tel: (314) 889-8000
                   Fax: (314) 231-1776
                   Email: lwhite@polsinelli.com

          Pursuant to Bankruptcy Rule 2002, Counsel also respectfully requests that copies of all

documents, including, but not limited to notices, pleadings, proposed orders and orders which are

filed with the Court, or mailed, telecopied or otherwise transmitted or delivered to creditors,

parties in interest, or to the Debtor be mailed to Counsel at the above address.




                                                   1
088752/560767-71530456.1
Case 19-47030              Doc 16   Filed 12/11/19 Entered 12/11/19 17:01:49      Main Document
                                                 Pg 2 of 3




Dated: December 11, 2019                               Respectfully submitted,

                                                       POLSINELLI PC


                                                       By: /s/ Llynn K. White ____________________
                                                             Llynn K. White (#44933MO)
                                                             lwhite@polsinelli.com
                                                             100 S. Fourth Street, Suite 1000
                                                             St. Louis, MO 63102
                                                             (314) 889-8000
                                                             Fax No.: (314) 231-1776

                                                       ATTORNEYS FOR CREDITOR
                                                       GAMMA REAL ESTATE CAPITAL LLC




                                                   2
088752/560767-71530456.1
Case 19-47030              Doc 16   Filed 12/11/19 Entered 12/11/19 17:01:49   Main Document
                                                 Pg 3 of 3


                                     CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
pleading was served by electronic filing in the CM/ECF system of the United States Bankruptcy
Court for the Eastern District of Missouri this 11th day of December, 2019 to all parties listed
below:

Brian James LaFlamme
David A. Sosne
Summers Compton Wells LLC
8909 Ladue Rd.
St. Louis, MO 63124

John Talbot Sant, Jr.
Affinity Law Group
1610 Des Peres Rd., Ste. 100
St. Louis, MO 63131

Gene J. Brockland
Brian M. Wacker
SmithAmundsen, LLC
120 S. Central, Suite 700
St. Louis, MO 63105

U.S. Trustee
Office of the U.S. Trustee
111 S. Tenth St., Ste. 6.353
St. Louis, MO 63102




                                                /s/ Rebecca M. O’Brien




                                                   3
088752/560767-71530456.1
